


Exhibit 10.31

 

AMR CORPORATION

 

2003 EMPLOYEE STOCK INCENTIVE PLAN

 


SECTION 1.           PURPOSE; DEFINITIONS.


 

The purpose of the AMR Corporation 2003 Employee Stock Incentive Plan (the
“Plan”) is to enable AMR Corporation (the “Company”) to retain and reward
employees of the Company and its Subsidiaries and Affiliates, and strengthen the
mutuality of interests between such employees and the Company’s shareholders, by
offering such employees equity-based incentives in the Company.  

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 


(A)  “AFFILIATE” MEANS ANY ENTITY OTHER THAN THE COMPANY AND ITS SUBSIDIARIES
THAT IS DESIGNATED BY THE BOARD AS A PARTICIPATING EMPLOYER UNDER THE PLAN,
PROVIDED THAT THE COMPANY DIRECTLY OR INDIRECTLY OWNS AT LEAST TWENTY PERCENT
(20%) OF THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF SUCH ENTITY OR AT
LEAST TWENTY PERCENT (20%) OF THE OWNERSHIP INTERESTS IN SUCH ENTITY.


 


(B)  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)  “CAUSE” MEANS A FELONY CONVICTION OF A PARTICIPANT OR THE FAILURE OF A
PARTICIPANT TO CONTEST PROSECUTION FOR A FELONY, OR A PARTICIPANT’S WILLFUL
MISCONDUCT OR DISHONESTY, ANY OF WHICH IS DIRECTLY AND MATERIALLY HARMFUL TO THE
BUSINESS OR REPUTATION OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE.


 


(D)  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME, AND ANY SUCCESSOR THERETO.


 


(E)  “COMMITTEE” MEANS THE COMMITTEE REFERRED TO IN SECTION 2 OF THE PLAN.  IF
AT ANY TIME NO COMMITTEE SHALL BE IN OFFICE, THEN THE FUNCTIONS OF THE COMMITTEE
SPECIFIED IN THE PLAN SHALL BE EXERCISED BY THE BOARD.


 


(F)  “COMPANY” MEANS AMR CORPORATION, A CORPORATION ORGANIZED UNDER THE LAWS OF
THE STATE OF DELAWARE, OR ANY SUCCESSOR CORPORATION.


 


(G)  “DEFERRED STOCK” MEANS THE RIGHT TO RECEIVE STOCK AT THE END OF A SPECIFIED
DEFERRAL PERIOD PURSUANT TO SECTION 7.


 


(H)  “DISABILITY” MEANS THE RECEIPT OF BENEFITS UNDER A LONG TERM DISABILITY
PLAN SPONSORED BY A SUBSIDIARY.


 

1

--------------------------------------------------------------------------------


 


(I)  “EARLY RETIREMENT” MEANS RETIREMENT, WITH THE EXPRESS OF THE COMPANY AT OR
BEFORE THE TIME OF SUCH RETIREMENT, FROM ACTIVE EMPLOYMENT BY ANY SUBSIDIARY OR
AFFILIATE.


 


(J)  “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED FROM
TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


(K)  “FAIR MARKET VALUE” MEANS, AS OF ANY GIVEN DATE, UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE IN GOOD FAITH, THE MEAN BETWEEN THE HIGHEST AND
LOWEST QUOTED SELLING PRICE, REGULAR WAY, OF THE STOCK ON THE NEW YORK STOCK
EXCHANGE OR, IF NO SUCH SALE OF STOCK OCCURS ON THE NEW YORK STOCK EXCHANGE ON
SUCH DATE, THE FAIR MARKET VALUE OF THE STOCK AS DETERMINED BY THE COMMITTEE IN
GOOD FAITH.


 


(L)  “NORMAL RETIREMENT” MEANS RETIREMENT FROM ACTIVE EMPLOYMENT BY ANY
SUBSIDIARY OR AFFILIATE PURSUANT TO THE RETIREMENT PROVISIONS OF THE APPLICABLE
PENSION PLAN OF SUCH ENTITY.


 


(M)  “PLAN” MEANS THIS AMR CORPORATION 2003 STOCK INCENTIVE PLAN, AS IT MAY BE
AMENDED FROM TIME TO TIME.


 


(N)  “RESTRICTED STOCK” MEANS SHARES OF STOCK THAT ARE SUBJECT TO RESTRICTIONS
UNDER SECTION 6 BELOW.


 


(O)  “RETIREMENT” MEANS NORMAL OR EARLY RETIREMENT.


 


(P)  “STOCK” MEANS THE COMMON STOCK, $1.00 PAR VALUE PER SHARE, OF THE COMPANY.


 


(Q)  “STOCK OPTION” OR “OPTION” MEANS ANY OPTION TO PURCHASE SHARES OF STOCK
(INCLUDING RESTRICTED STOCK AND DEFERRED STOCK, IF THE COMMITTEE SO DETERMINES)
GRANTED PURSUANT TO SECTION 5 BELOW.


 


(R)   “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE COMPANY) IN AN UNBROKEN
CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF EACH OF THE CORPORATIONS
(OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN) OWNS STOCK POSSESSING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN THE CHAIN.


 


(S)  IN ADDITION, THE TERMS “AWARDS,” “AWARD,” “CHANGE IN CONTROL,” “POTENTIAL
CHANGE IN CONTROL” AND “CHANGE IN CONTROL PRICE” SHALL HAVE THE MEANINGS SET
FORTH, RESPECTIVELY, IN SECTIONS 2, 8(B), (C) AND (D) BELOW.


 


SECTION 2.           ADMINISTRATION.


 

The Plan shall be administered by a committee of not less than two members of
the Board, who shall be appointed by, and serve at the pleasure of, the Board. 
In selecting the members of the Committee, the Board shall take into account the
requirements for the members of the Committee to be treated as “Non-Employee
Directors” for purposes of Rule 16b-3, as promulgated under Section 16 of the
Exchange Act.  The functions of the Committee specified in the Plan shall be
exercised by the Board, if and to the extent that no Committee exists which has
the authority to so administer the Plan, or to the extent that the Committee is
not comprised

 

2

--------------------------------------------------------------------------------


 

solely of Non-Employee Directors for purposes of Rule 16b-3, as promulgated
under Section 16 of the Exchange Act.

 

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers and other key employees eligible under Section 4: (i) Stock
Options; (ii) Restricted Stock; and/or (iii) Deferred Stock (collectively, the
“Awards” and singularly, an “Award”).

 

In particular the Committee shall have the authority:

 


(A)  TO SELECT THE EMPLOYEES OF THE SUBSIDIARIES AND AFFILIATES TO WHOM AWARDS
MAY FROM TIME TO TIME BE GRANTED HEREUNDER;


 


(B)  TO DETERMINE WHETHER AND TO WHAT EXTENT AWARDS, OR ANY COMBINATION THEREOF,
ARE TO BE GRANTED HEREUNDER TO ONE OR MORE ELIGIBLE EMPLOYEES;


 


(C)  SUBJECT TO THE PROVISIONS OF SECTIONS 3 AND 4, TO DETERMINE THE NUMBER OF
SHARES TO BE COVERED BY EACH SUCH AWARD GRANTED HEREUNDER;


 


(D)  TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF
THE PLAN, OF ANY AWARD GRANTED HEREUNDER (INCLUDING, BUT NOT LIMITED TO, THE
SHARE PRICE AND ANY RESTRICTION OR LIMITATION, OR ANY VESTING, ACCELERATION OR
WAIVER OF FORFEITURE RESTRICTIONS REGARDING ANY STOCK OPTION OR OTHER AWARD
AND/OR THE SHARES OF STOCK RELATING THERETO, BASED IN EACH CASE ON SUCH FACTORS
AS THE COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION);


 


(E)  TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES A STOCK
OPTION MAY BE SETTLED IN CASH, RESTRICTED STOCK AND/OR DEFERRED STOCK UNDER
SECTION 5(F) OR 5(G), AS APPLICABLE, INSTEAD OF STOCK;


 


(F)  TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AN AWARD
OF RESTRICTED STOCK OR DEFERRED STOCK MAY BE SETTLED IN CASH;


 


(G)  TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES OPTION
GRANTS AND/OR OTHER AWARDS UNDER THE PLAN AND/OR OTHER CASH AWARDS MADE BY THE
COMPANY ARE TO BE MADE, AND OPERATE, ON A TANDEM BASIS VIS-À-VIS OTHER AWARDS
UNDER THE PLAN AND/OR CASH AWARDS MADE OUTSIDE OF THE PLAN, OR ON AN ADDITIVE
BASIS;


 


(H)  TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES STOCK AND
OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD UNDER THIS PLAN SHALL BE DEFERRED
EITHER AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT (INCLUDING PROVIDING
FOR AND DETERMINING THE AMOUNT (IF ANY) OF ANY DEEMED EARNINGS ON ANY DEFERRED
AMOUNT DURING ANY DEFERRAL PERIOD);


 


(I)  WITH RESPECT TO AN AWARD OF RESTRICTED STOCK, TO DETERMINE WHETHER THE
RIGHT TO VOTE WILL BE GRANTED WITH SUCH AWARD AND/OR WHETHER ANY DIVIDENDS
DECLARED WITH RESPECT TO SUCH AWARD WILL BE PAID IN CASH, ADDITIONAL RESTRICTED
STOCK, DEFERRED STOCK OR NOT AT ALL;


 

3

--------------------------------------------------------------------------------


 


(J)  WITH RESPECT TO AN AWARD OF DEFERRED STOCK, TO DETERMINE WHETHER ANY
DIVIDENDS DECLARED WITH RESPECT TO SUCH AWARD WILL BE PAID IN CASH, RESTRICTED
STOCK, ADDITIONAL DEFERRED STOCK OR NOT AT ALL; AND


 


(K)  TO DETERMINE THE TERMS AND CONDITIONS PURSUANT TO WHICH AN AWARD MAY VEST
ON A PRO RATA BASIS OR BE TERMINATED.


 

The Committee shall have the authority: to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.

 


SECTION 3.           STOCK SUBJECT TO PLAN.


 

The total number of shares of Stock reserved and available for distribution
under the Plan shall be 42,680,000 shares.  Such shares may consist, in whole or
in part, of authorized and unissued shares.

 

If any shares of Stock that have been optioned cease to be subject to a Stock
Option, or if any such shares of Stock that are subject to any Restricted Stock
or Deferred Stock award granted hereunder are forfeited or any such award
otherwise terminates without a payment being made to the participant in the form
of Stock, such shares shall again be available for distribution in connection
with future awards under the Plan.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Options granted under the Plan, and in the number
of shares subject to other outstanding awards granted under the Plan as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.

 


SECTION 4.           ELIGIBILITY; LIMITATIONS.


 

All of the employees of the Company and its Subsidiaries and Affiliates,
including all of those full-time employees in the United States who are “exempt
employees,” as defined under Fair Labor Standards Act of 1938, are eligible to
receive Awards under the Plan.  At least a majority of the shares of Stock or
shares of Stock underlying Options or other Awards awarded under the Plan during
any three-year period must be awarded to employees who are not officers or
directors of the Company.  No single officer of the Company may acquire under
the Plan more than one percent of the Stock outstanding at the time the Plan is
adopted.

 

4

--------------------------------------------------------------------------------


 


SECTION 5.           STOCK OPTIONS.


 

Stock Options may be granted alone, in addition to, or in tandem with, other
awards granted under the Plan.  Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve.

 

Stock Options granted under the Plan shall not be “incentive stock options”
within the meaning of Section 422 of the Code unless the Company obtains the
required shareholder approval of the Plan.

 

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 


(A)  OPTION PRICE.  THE OPTION PRICE PER SHARE OF STOCK PURCHASABLE UNDER A
STOCK OPTION SHALL BE DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT;
PROVIDED, THAT SUCH OPTION PRICE MAY NOT BE LESS THAN THE FAIR MARKET VALUE OF
THE STOCK ON THE DATE THE STOCK OPTION IS GRANTED.


 


(B)  OPTION TERM.  THE TERM OF EACH STOCK OPTION SHALL BE FIXED BY THE
COMMITTEE, BUT NO STOCK OPTION SHALL BE EXERCISABLE MORE THAN TEN (10) YEARS
AFTER THE DATE THE OPTION IS GRANTED.


 


(C)  EXERCISEABILITY. STOCK OPTIONS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES
AND SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE DETERMINED BY THE
COMMITTEE.  IF THE COMMITTEE PROVIDES, IN ITS SOLE DISCRETION, THAT ANY STOCK
OPTION IS EXERCISABLE ONLY IN INSTALLMENTS, THE COMMITTEE MAY WAIVE SUCH
INSTALLMENT EXERCISE PROVISIONS AT ANY TIME IN WHOLE OR IN PART, BASED ON SUCH
FACTORS AS THE COMMITTEE SHALL DETERMINE, IN ITS SOLE DISCRETION.


 


(D)  METHOD OF EXERCISE.  SUBJECT TO WHATEVER INSTALLMENT EXERCISE PROVISIONS
APPLY UNDER SECTION 5(C) AND SUBJECT TO WHATEVER RESTRICTIONS MAY BE IMPOSED BY
THE COMPANY, STOCK OPTIONS MAY BE EXERCISED IN WHOLE OR IN PART AT ANY TIME
DURING THE OPTION PERIOD, BY GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY
SPECIFYING THE NUMBER OF SHARES TO BE PURCHASED.  SUCH NOTICE SHALL BE
ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE IN SUCH MANNER AND ON SUCH
REASONABLE TERMS AND CONDITIONS AS THE COMMITTEE SHALL ESTABLISH FROM TIME TO
TIME.


 

No shares of Stock shall be issued upon exercise of a stock option until full
payment therefor has been made.  An optionee shall generally have the rights to
dividends or other rights of a shareholder with respect to shares subject to the
Option when the optionee has given written notice of exercise, has paid in full
for such shares, and, if requested, has given the representation described in
Section 11(a).

 


(E)  TRANSFERABILITY OF OPTIONS.  UNLESS THE COMMITTEE SHALL PERMIT (ON SUCH
TERMS AND CONDITIONS AS IT SHALL ESTABLISH) AN OPTION TO BE TRANSFERRED TO A
MEMBER OF THE PARTICIPANT’S IMMEDIATE FAMILY OR TO A TRUST OR SIMILAR VEHICLE
FOR THE BENEFIT OF SUCH IMMEDIATE FAMILY MEMBERS, NO OPTION SHALL BE ASSIGNABLE
OR TRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
EXCEPT TO THE EXTENT REQUIRED BY LAW, NO RIGHT OR INTEREST OF ANY PARTICIPANT
SHALL BE SUBJECT TO ANY LIEN, OBLIGATION OR LIABILITY OF THE PARTICIPANT.

 

5

--------------------------------------------------------------------------------


 


(F)  BUYOUT PROVISIONS.  THE COMMITTEE MAY AT ANY TIME OFFER TO BUY OUT FOR A
PAYMENT IN CASH, STOCK, DEFERRED STOCK OR RESTRICTED STOCK, AN OPTION PREVIOUSLY
GRANTED HEREUNDER, BASED ON SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL
ESTABLISH AND COMMUNICATE TO THE PARTICIPANT AT THE TIME THAT SUCH OFFER IS
MADE.


 


(G)   SETTLEMENT PROVISIONS.  IF THE OPTION AGREEMENT SO PROVIDES AT GRANT OR IS
AMENDED AFTER GRANT, AND PRIOR TO THE EXERCISE, TO SO PROVIDE (WITH THE
OPTIONEE’S CONSENT), THE COMMITTEE MAY REQUIRE THAT ALL OR PART OF THE SHARES TO
BE ISSUED WITH RESPECT TO THE SPREAD VALUE OF AN EXERCISED OPTION TAKE THE FORM
OF DEFERRED OR RESTRICTED STOCK, WHICH SHALL BE VALUED ON THE DATE OF EXERCISE
ON THE BASIS OF THE FAIR MARKET VALUE (AS DETERMINED BY THE COMMITTEE) OF SUCH
DEFERRED OR RESTRICTED STOCK DETERMINED WITHOUT REGARD TO THE DEFERRAL
LIMITATIONS AND/OR THE FORFEITURE RESTRICTIONS INVOLVED.


 


SECTION 6.           RESTRICTED STOCK.


 


(A)  ADMINISTRATION.  SHARES OF RESTRICTED STOCK MAY BE ISSUED EITHER ALONE, IN
ADDITION TO, OR IN TANDEM WITH, OTHER AWARDS GRANTED UNDER THE PLAN AND/OR
AWARDS MADE OUTSIDE OF THE PLAN.  THE COMMITTEE SHALL DETERMINE THE ELIGIBLE
PERSONS TO WHOM, AND THE TIME OR TIMES AT WHICH, GRANTS OF RESTRICTED STOCK WILL
BE MADE, THE NUMBER OF SHARES TO BE AWARDED, THE PRICE (IF ANY) TO BE PAID BY
THE RECIPIENT OF RESTRICTED, THE TIME OR TIMES WITHIN WHICH SUCH AWARDS MAY BE
SUBJECT TO FORFEITURE, AND ALL OTHER TERMS AND CONDITIONS OF THE AWARDS.


 

The Committee may condition the grant of Restricted Stock upon the attainment of
specified Performance Criteria or such other factors as the Committee may
determine, in its sole discretion.

 

The provisions of Restricted Stock awards need not be the same with respect to
each recipient.

 


(B)  TERMS AND CONDITIONS.  THE SHARES OF RESTRICTED STOCK AWARDED PURSUANT TO
THIS SECTION 6 SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(I)  SUBJECT TO THE PROVISIONS OF THIS PLAN AND THE AWARD AGREEMENT, DURING A
PERIOD SET BY THE COMMITTEE COMMENCING WITH THE DATE OF SUCH AWARD (THE
“RESTRICTION PERIOD”), THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL, TRANSFER,
PLEDGE OR ASSIGN SHARES OF RESTRICTED STOCK AWARDED UNDER THE PLAN.  WITHIN
THESE LIMITS THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE FOR THE LAPSE OF
SUCH RESTRICTIONS IN INSTALLMENTS AND MAY ACCELERATE OR WAIVE SUCH RESTRICTIONS
IN WHOLE OR IN PART, BASED ON SERVICE AND/OR SUCH OTHER FACTORS AS THE COMMITTEE
MAY DETERMINE, IN ITS SOLE DISCRETION.


 


(II)  IF AND WHEN THE RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR FORFEITURE OF
THE RESTRICTED STOCK SUBJECT TO SUCH RESTRICTION PERIOD, CERTIFICATES FOR AN
APPROPRIATE NUMBER OF UNRESTRICTED SHARES OF STOCK SHALL BE DELIVERED TO THE
PARTICIPANT PROMPTLY (UNLESS THE COMMITTEE DECIDES PURSUANT TO SECTION 2(F) TO
SETTLE THE AWARD IN CASH).

 

6

--------------------------------------------------------------------------------


 


(III)  THE VOTING RIGHTS AND/OR DIVIDEND RIGHTS, IF ANY, OF THE RESTRICTED STOCK
AWARD SHALL BE ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 2(I).


 


SECTION 7.           DEFERRED STOCK.


 


(A)  ADMINISTRATION.  DEFERRED STOCK MAY BE AWARDED EITHER ALONE, IN ADDITION
TO, OR IN TANDEM WITH, OTHER AWARDS GRANTED UNDER THE PLAN AND/OR AWARDS MADE
OUTSIDE OF THE PLAN.  THE COMMITTEE SHALL DETERMINE THE ELIGIBLE PERSONS TO WHOM
AND THE TIME OR TIMES AT WHICH DEFERRED STOCK SHALL BE AWARDED, THE NUMBER OF
SHARES OF DEFERRED STOCK TO BE AWARDED TO ANY PERSON, THE DURATION OF THE PERIOD
(THE “DEFERRAL PERIOD”) DURING WHICH, AND THE CONDITIONS UNDER WHICH, RECEIPT OF
THE STOCK WILL BE DEFERRED, AND THE OTHER TERMS AND CONDITIONS OF THE AWARD IN
ADDITION TO THOSE SET FORTH IN SECTION 7(B).


 

The Committee may condition the grant of Deferred Stock upon the attainment of
such factors or criteria as the Committee shall determine, in its sole
discretion.

 

The provisions of Deferred Stock awards need not be the same with respect to
each recipient.

 


(B)  TERMS AND CONDITIONS.  THE SHARES OF DEFERRED STOCK AWARDED PURSUANT TO
THIS SECTION 7 SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(I)  SUBJECT TO THE PROVISIONS OF THIS, DEFERRED STOCK AWARDS MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED DURING THE DEFERRAL
PERIOD.  AT THE EXPIRATION OF THE DEFERRAL PERIOD (OR THE ELECTIVE DEFERRAL
PERIOD REFERRED TO IN SECTION 7(B)(III), WHERE APPLICABLE), STOCK CERTIFICATES
SHALL BE DELIVERED TO THE PARTICIPANT, OR HIS LEGAL REPRESENTATIVE, IN A NUMBER
EQUAL TO THE SHARES COVERED BY THE DEFERRED STOCK AWARD (UNLESS THE COMMITTEE
DECIDES PURSUANT TO SECTION 2(F) TO SETTLE THE AWARD IN CASH).


 


(II)  THE COMMITTEE MAY ACCELERATE THE VESTING OF ALL OR ANY PART OF ANY
DEFERRED STOCK AWARD AND/OR WAIVE THE DEFERRAL LIMITATIONS IN WHOLE OR IN PART,
BASED ON SERVICE AND/OR SUCH OTHER FACTORS AS THE COMMITTEE MAY DETERMINE, IN
ITS SOLE DISCRETION.


 


(III)  A PARTICIPANT MAY ELECT TO FURTHER DEFER RECEIPT OF AN AWARD (OR AN
INSTALLMENT OF AN AWARD) FOR A SPECIFIED PERIOD OR UNTIL A SPECIFIED EVENT (THE
“ELECTIVE DEFERRAL PERIOD”), SUBJECT IN EACH CASE TO SUCH TERMS AS ARE
DETERMINED BY THE COMMITTEE, ALL IN ITS SOLE DISCRETION.  SUBJECT TO ANY
EXCEPTIONS ADOPTED BY THE COMMITTEE, SUCH ELECTION MUST GENERALLY BE MADE AT
LEAST TWELVE (12) MONTHS PRIOR TO COMPLETION OF THE DEFERRAL PERIOD FOR SUCH
DEFERRED STOCK AWARD (OR SUCH INSTALLMENT).


 


(IV)  THE DIVIDEND RIGHTS, IF ANY, OF THE DEFERRED STOCK AWARD ESTABLISHED BY
THE COMMITTEE PURSUANT TO SECTION 2(K).


 

7

--------------------------------------------------------------------------------


 


SECTION 8.           CHANGE IN CONTROL PROVISIONS.


 


(A)  IMPACT OF EVENT.  THE COMMITTEE MAY PROVIDE, AT OR AFTER THE DATE AN AWARD
IS GRANTED THAT, NOTWITHSTANDING ANY PROVISIONS OF THE PLAN TO THE CONTRARY, IN
THE EVENT OF:


 


(I)  A “CHANGE IN CONTROL” AS DEFINED IN SECTION 8(B), OR


 


(II)  A “POTENTIAL CHANGE IN CONTROL” AS DEFINED IN SECTION 8(C), BUT ONLY IF
AND TO THE EXTENT SO DETERMINED BY THE COMMITTEE OR THE BOARD (SUBJECT TO ANY
RIGHT OF APPROVAL EXPRESSLY RESERVED BY THE COMMITTEE OR THE BOARD AT THE TIME
OF SUCH DETERMINATION):


 

(A)  ANY STOCK OPTIONS AWARDED UNDER THE PLAN NOT PREVIOUSLY EXERCISABLE AND
VESTED SHALL BECOME FULLY EXERCISABLE AND VESTED;

 

(B)  THE RESTRICTIONS AND DEFERRAL LIMITATIONS APPLICABLE TO ANY RESTRICTED
STOCK AND DEFERRED STOCK, IN EACH CASE TO THE EXTENT NOT ALREADY VESTED UNDER
THE PLAN, SHALL LAPSE AND SUCH SHARES AND AWARDS SHALL BE DEEMED FULLY VESTED;
AND

 

(C)  THE VALUE OF ALL OUTSTANDING AWARDS TO THE EXTENT VESTED MAY AT THE SOLE
DISCRETION OF THE COMMITTEE AT OR AFTER GRANT BUT PRIOR TO ANY CHANGE IN
CONTROL, BE CASHED OUT ON THE BASIS OF THE “CHANGE IN CONTROL PRICE” AS DEFINED
IN SECTION 8(D) AS OF THE DATE SUCH CHANGE IN CONTROL OR SUCH POTENTIAL CHANGE
IN CONTROL IS DETERMINED TO HAVE OCCURRED OR SUCH OTHER DATE AS THE COMMITTEE
MAY DETERMINE PRIOR TO THE CHANGE IN CONTROL.

 


(B)  DEFINITION OF “CHANGE IN CONTROL”.  FOR PURPOSES OF SECTION 8(A), A “CHANGE
IN CONTROL” MEANS THE HAPPENING OF ANY OF THE FOLLOWING:


 


(I)  WHEN ANY “PERSON” AS DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE ACT AND AS
USED IN SECTIONS 13(D) AND 14(D) THEREOF, INCLUDING A “GROUP” AS DEFINED IN
SECTION 13(D) OF THE EXCHANGE ACT BUT EXCLUDING THE COMPANY, ANY SUBSIDIARY OR
ANY EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
SUBSIDIARY (INCLUDING ANY TRUSTEE OF SUCH PLAN ACTING AS TRUSTEE), DIRECTLY OR
INDIRECTLY, BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT, AS AMENDED FROM TIME TO TIME), OF SECURITIES OF THE COMPANY
REPRESENTING FIFTEEN PERCENT (15%) OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES;


 


(II)  THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE OF THIS PLAN, CONSTITUTE THE
BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE OF THE PLAN WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF
AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL
BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD,
BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD; OR

 

8

--------------------------------------------------------------------------------


 


(III)  CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR
THE ACQUISITION OF ASSETS OF ANOTHER CORPORATION (A “BUSINESS COMBINATION”), IN
EACH CASE, UNLESS, FOLLOWING SUCH BUSINESS COMBINATION: (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS,
RESPECTIVELY, OF THE THEN OUTSTANDING SHARES OF STOCK OF THE COMPANY AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO
SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
SIXTY PERCENT (60%) OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON
STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF
THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY
OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH
ONE OR MORE SUBSIDIARIES); (B) NO PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, FIFTEEN PERCENT
(15%) OR MORE OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF
THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION EXCEPT TO
THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION; AND
(C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE MEMBERS OF THE
INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR OF THE
ACTION OF THE BOARD, PROVIDING FOR SUCH BUSINESS COMBINATION; OR


 


(IV)  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


 


(C)  DEFINITION OF POTENTIAL CHANGE IN CONTROL.  FOR PURPOSES OF SECTION 8(A), A
“POTENTIAL CHANGE IN CONTROL” MEANS THE HAPPENING OF ANY ONE OF THE FOLLOWING:


 


(I)  THE APPROVAL BY SHAREHOLDERS OF AN AGREEMENT BY THE COMPANY, THE
CONSUMMATION OF WHICH WOULD RESULT IN A CHANGE IN CONTROL OF THE COMPANY AS
DEFINED IN SECTION 8(B); OR


 


(II)  THE ACQUISITION OF BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, BY ANY
ENTITY, PERSON OR GROUP (OTHER THAN THE COMPANY OR A SUBSIDIARY OR ANY COMPANY
EMPLOYEE BENEFIT PLAN (INCLUDING ANY TRUSTEE OF SUCH PLAN ACTING AS SUCH
TRUSTEE)) OF SECURITIES OF THE COMPANY REPRESENTING FIVE PERCENT (5%) OR MORE OF
THE COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES AND THE
ADOPTION BY THE BOARD OF A RESOLUTION TO THE EFFECT THAT A POTENTIAL CHANGE IN
CONTROL OF THE COMPANY HAS OCCURRED FOR PURPOSES OF THIS PLAN.


 


(D)  CHANGE IN CONTROL PRICE.  FOR THE PURPOSES OF THIS SECTION 8, “CHANGE IN
CONTROL PRICE” MEANS THE HIGHEST PRICE PER SHARE PAID IN ANY TRANSACTION
REPORTED ON THE NEW YORK STOCK EXCHANGE COMPOSITE INDEX, OR PAID OR OFFERED IN
ANY BONA FIDE TRANSACTION RELATED TO A POTENTIAL

 

9

--------------------------------------------------------------------------------


 


OR ACTUAL CHANGE IN CONTROL OF THE COMPANY AT ANY TIME DURING THE SIXTY (60) DAY
PERIOD IMMEDIATELY PRECEDING THE OCCURRENCE OF THE CHANGE IN CONTROL (OR, WHERE
APPLICABLE, THE OCCURRENCE OF THE POTENTIAL CHANGE IN CONTROL EVENT), IN EACH
CASE AS DETERMINED BY THE COMMITTEE.


 


SECTION 9.           AMENDMENTS AND TERMINATION.


 

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under an Award theretofore granted, without the
optionee’s or participant’s consent.

 

The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but subject to Section 3 above, no such
amendment shall impair the rights of any holder without the holder’s consent.

 

Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules, as well as other developments.

 


SECTION 10.    UNFUNDED STATUS OF PLAN.


 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder; provided, however, that unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.

 


SECTION 11.    GENERAL PROVISIONS.


 


(A)  THE COMMITTEE MAY REQUIRE EACH PERSON PURCHASING SHARES PURSUANT TO A STOCK
OPTION OR OTHER AWARD UNDER THE PLAN TO REPRESENT TO AND AGREE WITH THE COMPANY
IN WRITING THAT THE OPTIONEE OR PARTICIPANT IS ACQUIRING THE SHARES WITHOUT A
VIEW TO DISTRIBUTION THEREOF.  THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY
LEGEND THAT THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON
TRANSFER.


 

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

10

--------------------------------------------------------------------------------


 


(B)  NOTHING CONTAINED IN THIS PLAN SHALL PREVENT THE BOARD FROM ADOPTING OTHER
OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO STOCKHOLDER APPROVAL IF SUCH
APPROVAL IS REQUIRED, AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE
OR APPLICABLE ONLY IN SPECIFIC CASES.


 


(C)  THE ADOPTION OF THE PLAN SHALL NOT CONFER UPON ANY EMPLOYEE OF THE COMPANY
OR ANY SUBSIDIARY OR AFFILIATE ANY RIGHT TO CONTINUED EMPLOYMENT WITH THE
COMPANY OR A SUBSIDIARY OR AFFILIATE, AS THE CASE MAY BE, NOR SHALL IT INTERFERE
IN ANY WAY WITH THE RIGHT OF THE COMPANY OR A SUBSIDIARY OR AFFILIATE TO
TERMINATE THE EMPLOYMENT OF ANY OF ITS EMPLOYEES AT ANY TIME.


 


(D)  EXCEPT AS THE PARTICIPANT AND THE COMPANY MAY OTHERWISE AGREE, NO LATER
THAN THE DATE AS OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME
OF THE PARTICIPANT FOR FEDERAL INCOME TAX PURPOSES WITH RESPECT TO ANY AWARD
UNDER THE PLAN, THE PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING THE PAYMENT OF, ANY FEDERAL, STATE, OR
LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH
AMOUNT.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, WITHHOLDING OBLIGATIONS
MAY BE SETTLED WITH STOCK, INCLUDING STOCK THAT IS PART OF THE AWARD THAT GIVES
RISE TO THE WITHHOLDING REQUIREMENT.  THE OBLIGATIONS OF THE COMPANY UNDER THE
PLAN SHALL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY AND
ITS SUBSIDIARIES OR AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE
PARTICIPANT.


 


(E)  THE ACTUAL OR DEEMED REINVESTMENT OF DIVIDENDS OR DIVIDEND EQUIVALENTS IN
ADDITIONAL RESTRICTED STOCK (OR IN DEFERRED STOCK OR OTHER TYPES OF PLAN AWARDS)
AT THE TIME OF ANY DIVIDEND PAYMENT SHALL ONLY BE PERMISSIBLE IF SUFFICIENT
SHARES OF STOCK ARE AVAILABLE UNDER SECTION 3 FOR SUCH REINVESTMENT (TAKING INTO
ACCOUNT THEN OUTSTANDING STOCK OPTIONS, STOCK PURCHASE RIGHTS AND OTHER PLAN
AWARDS).


 


(F)  THE COMMITTEE MAY PERMIT A PARTICIPANT TO POSTPONE THE DELIVERY OF STOCK
UNDER ANY AWARD, INCLUDING A STOCK OPTION, UNDER THE PLAN UPON SUCH TERMS AND
CONDITIONS AS THE COMMITTEE SHALL DETERMINE.


 


(G)  THE PLAN AND ALL AWARDS MADE AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 

(h)   The recipient of an Award hereunder is responsible for ensuring that all
applicable taxes are paid when due.  The Corporation and any Subsidiary or
Affiliate reserve the right to sell all or any part of an Award and apply the
proceeds to the tax obligation, or to withhold an amount equal to such tax
obligation from the recipient’s salary, wages or any other payments made to the
recipient by a Subsidiary or Affiliate.

 


SECTION 12.    EFFECTIVE DATE OF PLAN.


 

The Plan shall be effective as of March 18, 2003.

 

11

--------------------------------------------------------------------------------


 


SECTION 13.    TERM OF PLAN.


 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the date of shareholder approval, but awards granted prior to such tenth
anniversary may extend beyond that date, in accordance with the terms of such
awards.

 

12

--------------------------------------------------------------------------------
